Citation Nr: 0401271	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  01-01 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1318.

3.  Entitlement to Dependents' Educational Assistance 
benefits (Chapter 35).

4.  Entitlement to service connection for cause of death 
pursuant to 38 U.S.C.A. § 1151 (West 2002).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from April 1966 to Marcy 1969.  
He was awarded a Purple Heart for a combat wounds suffered 
during the Vietnam War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.

In a written statement received by VA in October 2002, the 
appellant withdrew her request for a hearing.


REMAND

The liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the issues on appeal.  The 
record does not reflect that the RO has complied with the 
notification requirements of the VCAA with respect to the 
issues listed on the title page of this action.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002); see also 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a) (2003) (VA regulations implementing 
the VCAA).  The VCAA redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  VA must 
notify the claimant of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Although the RO issued a letter to the appellant in March 
2001 regarding the claim for service connection for cause of 
death pursuant to 38 U.S.C.A. § 1151, the Board finds that it 
is inadequate.  Specifically, the RO did not adequately 
address the issues on appeal.  In order to comply with the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Quartuccio, 16 Vet. App. 183, the appellant 
should be notified of the evidence and information for which 
he is responsible and that which VA is responsible to prove 
the claims for DIC benefits listed on the title page of this 
action.  The Board no longer has authority to attempt to cure 
VCAA deficiencies.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Accordingly, a remand in necessary to ensure 
compliance with the provisions of the VCAA, VA implementing 
regulations, and the Court's decision in Quartuccio.

Moreover, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the appellant in the development of the facts 
pertinent to these claims.  In this regard, the Board notes 
that a VA examiner expressed an opinion, in a January 2002 
report based on a review of the medical evidence of record, 
supporting the proposition that the veteran's death was not 
due to negligence by VA medical staff.  The RO, however, did 
not request that the examiner address the medical evidence 
pertaining to the appellant's other claims that the veteran 
died as a result of service-connected disorders, specifically 
the veteran's PTSD, which was evaluated as 100 percent at the 
time of the veteran's death.  

In order to comply with the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Quartuccio, 
16 Vet. App. 183, the appellant should be notified of the 
evidence and information for which the appellant is 
responsible and that which VA is responsible to prove a claim 
for DIC benefits and 38 U.S.C.A. § 1151 benefits.  The Board 
no longer has authority to attempt to cure VCAA deficiencies.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Accordingly, a 
remand in necessary to ensure compliance with the provisions 
of the VCAA, VA implementing regulations, and the Court's 
decision in Quartuccio.

This claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the requested action 
that follows.  VA will notify the appellant if further action 
is required.

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied, including informing the 
appellant of the period of time which 
such evidence must be submitted.

?	The RO must notify the 
appellant as to what evidence 
is needed to support the claims 
on appeal, and what evidence 
the appellant must furnish to 
warrant a favorable decision.  

?	The RO should take appropriate 
steps to obtain any pertinent 
evidence identified but not 
provided by the appellant.  If 
the RO is unable to obtain any 
pertinent evidence identified 
by the appellant, it should so 
inform the appellant and 
request her to submit the 
outstanding evidence.

2.  Then, the RO should arrange for the 
claims folders (comprised of five 
volumes) to be reviewed by a physician 
with appropriate expertise.  The 
physician should be requested to provide 
an opinion, based on review of the claims 
files, as to whether it is likely, 
unlikely, or at least as likely as not 
that the veteran's service-connected PTSD 
evaluated as 100 percent disabling 
effective February 1996, and/or the 
noncompensable service-connected residual 
scars of the left and right knees, played 
a material role in causing or hastening 
the veteran's death in April 2000.  
According to the veteran's death 
certificate, the cause of death was 
listed as due to "Cavernous hemangioma, 
spinal cord injury secondary to Medullary 
hemorrhage, and Deep vein thrombosis".  
The supporting rationale for the opinion 
must also be provided.  (The term "at 
least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)

3.  Then, the RO should undertake any 
other development it determines to be 
indicated.

4.  After the above has been completed, 
the RO should readjudicate the claims in 
appellate status.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, she should be 
furnished a supplemental statement of the 
case and afforded the appropriate period 
of time to respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the appellant 
or her representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to any ultimate disposition warranted in this 
case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




